IN THE COURT OF APPEALS OF TENNESSEE
                                  AT NASHVILLE
                                            March 21, 2002 Session

ROBERT LOUIS BROWN v. STATE OF TENNESSEE DEPARTMENT OF
     LABOR AND WORKFORCE DEVELOPMENT, DIVISION
              OF WORKERS’ COMPENSATION

                           Appeal from the Circuit Court for Davidson County
                               No. 01C-1521     Walter C. Kurtz, Judge



                           No. M2001-01625-COA-R3-CV - Filed July 16, 2002


The appellant suffered an injury while on the job. The Department of Labor and Workforce
Development denied him workers’ compensation benefits. Appellant sued the state for monetary
damages. The trial court dismissed the complaint for lack of subject matter jurisdiction. We affirm.

              Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                   Affirmed and Remanded

BEN H. CANTRELL, P.J., M.S., delivered the opinion of the court, in which PATRICIA J. COTTRELL,
J., and JAMES L. WEATHERFORD, SR.J., joined.

Robert Louis Brown, Nashville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; E. Blaine Sprouse, Assistant Attorney General,
for the appellee, State of Tennessee.

                                          MEMORANDUM OPINION1

                                                              I.




       1
           Rule 1 0 of the R ules of the C ourt of A ppeals reads as follow s:

                The Court, with the concurrence of all jud ges p articipa ting in the case, m ay affirm , reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion would have
       no precedential value. When a case is decided by memo randum opinion it shall be designated
       “MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
      Appellant, Robert Louis Brown, injured his left foot and ankle on September 27, 1999 while
employed by the Union Station Hotel in Nashville. He then went to Dr. Kenneth Johnson at
Vanderbilt Medical Center for an examination of his left foot and ankle.

         It is not clear why Mr. Brown first contacted the State about his injuries, but on November
1, 2000, Gerry Webb, a Workers’ Compensation Specialist with the Department of Labor and
Workforce Development, wrote Mr. Brown a letter. In this letter she declined to order workers’
compensation benefits because, “After review of medical records and facts received on this case,
initially I mailed out denial [sic] letter to you in which at the time, AIGS accepted your case until
mri was completed by Dr. Johnson. Dr. Johnson initially stated you could work light duty, light duty
work would have been available if your [sic] had not resigned your position.” Ms. Webb also stated
that if Mr. Brown disagreed with this assessment, he should pursue his claim in court.

       In the record there are also two letters addressed to Mr. Brown dated in January of 2001 from
the Legal Division of the Department of Labor. Both these letters inform Mr. Brown that Ms. Webb
denied him benefits because of a lack of proof that a compensable injury occurred. These letters also
advise him that this decision has not affected his right to recover benefits under the law and advise
him to seek legal counsel to file suit against his employer.

        Mr. Brown filed a complaint May 21, 2001 in the Davidson County Circuit Court seeking
$50 million in damages from the Department of Labor, Workers’ Compensation Division. Mr.
Brown’s documents are hard to follow and make several different allegations. The main theme of
his allegations is that the State committed fraud and made false medical statements in various
documents. He repeatedly names Ms. Webb and her letter from November 1, 2000 in his pleadings.


        The State filed a Motion to Dismiss on June 5, 2001, based upon a lack of subject matter
jurisdiction and failure to state a claim upon which relief may be granted because the State is
immune due to sovereign immunity. On June 28, 2001, the trial court entered an Order Granting
Defendant’s Motion to Dismiss. The court found that it “lack[ed] subject matter jurisdiction because
the State is immune from this lawsuit pursuant to the doctrine of sovereign immunity.” Mr. Brown
appealed.

                                                  II.

        This court reviews the granting of a motion to dismiss de novo without a presumption of
correctness. Stein v. Davidson Hotel Co., 945 S.W.2d 714, 716 (Tenn. 1997). Article I, § 17 of the
Tennessee Constitution provides that lawsuits against the state are restricted to those matters allowed
by the Legislature. Therefore, no lawsuit may be held against the State unless there is express
authorization from the Legislature. Coffman v. City of Pulaski, 422 S.W.2d 429 (Tenn. 1967). In
the case of State ex rel. Allen v. Cook, 106 S.W.2d 858, 860, 861 (Tenn. 1937), the Court said:



                                                 -2-
       Article I, Section 17, of the Constitution delegating to the Legislature the power to
       authorize suits against the state, being in derogation of the state’s inherent exemption
       from suit, must itself be strictly construed; hence legislation authorizing suits against
       the state must strictly pursue the constitutional requirements, and be so plain, clear,
       and unmistakable in its provisions as to the manner and form in which such suits may
       be brought as to leave nothing to surmise or conjecture.

Tenn. Code Ann. § 20-13-102(a) states:

       No court in the state shall have any power, jurisdiction, or authority to entertain any
       suit against the state, or against any officer of the state acting by authority of the
       state, with a view to reach the state, its treasury, funds, or property, and all such suits
       shall be dismissed as to the state or such officers, on motion, plea, or demurrer of the
       law officer of the state, or counsel employed for the state.

        We have been unable to locate any statutory authority that allows Mr. Brown to sue the State
for monetary damages in this situation in the trial courts. The Tennessee Claims Commission has
jurisdiction over monetary claims against the State of Tennessee. The suits allowed against the State
can be found in Tenn. Code Ann. § 9-8-307(a)(1). There are no provisions to cover Mr. Brown’s
suit. Therefore, the court has no subject matter jurisdiction over his case.

                                                  III.

       The judgment of the trial court is affirmed. Remand this cause to the Circuit Court of
Davidson County for further proceedings consistent with this opinion. Tax the costs on appeal to the
appellant, Robert Louis Brown.



                                                _________________________________________
                                                BEN H. CANTRELL, PRESIDING JUDGE, M.S.




                                                  -3-